Shapiro, J. (dissenting in part and concurring in part).
I would delete that part of the order which prohibits the making of a transcript of the testimony available to the media. In all other respects I agree with the opinion. I see no reason why this case should be treated differently from any other by imposing a restriction on the parties as to what they may do with the testimony.
Damiani, J. P., O’Connor, Rabin and Margett, JJ., concur in Per Curiam opinion; Shapiro, J., dissents in part and concurs in part, with a memorandum.
Motion granted and proceeding is dismissed on the merits, without costs or disbursements.